

115 HRES 921 IH: Expressing support for the designation of 2018 as the “Year of the Anacostia” and recognizing the Washington metropolitan area’s efforts and partnerships to restore the Anacostia River watershed.
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 921IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Ms. Norton (for herself and Mr. Brown of Maryland) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of 2018 as the Year of the Anacostia and recognizing the Washington metropolitan area’s efforts and partnerships to restore the
			 Anacostia River watershed.
	
 Whereas the Anacostia River watershed stretches across 176 square miles, and the Anacostia River runs through the heart of the eastern half of the District of Columbia and through substantial portions of the Washington metropolitan area;
 Whereas the Anacostia River is bordered by vital local and Federal parks in Wards 5–8, including Kingman and Heritage Islands, the National Arboretum, Kenilworth Aquatic Gardens, Yards Park, Diamond Teague Park, Buzzard Point Park, and Anacostia Park, providing District of Columbia residents and visitors opportunities for recreation and connection to nature in the Nation’s capital;
 Whereas the Anacostia River watershed contains recreation resources, such as trails and parks, that are valued assets in the region, and are enjoyed by residents and visitors by boat, bike, and on foot;
 Whereas the Anacostia River watershed is home to nearly 500 species of fish, mammals, birds, reptiles, amphibians, and invertebrates;
 Whereas, on August 31, 1918, Congress passed legislation preserving 1,200 acres as riverside public parkland and creating Federal protection for Anacostia Park, and on August 31, 2018, the National Park Service will celebrate the 100th anniversary of the enactment of the legislation;
 Whereas the Anacostia River watershed has numerous historic and cultural sites that are vital for the history of the United States and the Washington metropolitan area, including a War of 1812 battle site, the National Museum of the United States Navy, the Congressional Cemetery, and Cedar Hill, Frederick Douglass’ home;
 Whereas, in 2018, the Nation celebrated the 200th anniversary of the birth of Frederick Douglass, the Lion of Anacostia;
 Whereas the Metropolitan Washington Council of Governments established the Anacostia Watershed Restoration Partnership in 2006 for public, private, and community cooperation to implement the regional vision for Anacostia River watershed restoration and waterfront development;
 Whereas the Metropolitan Washington Council of Governments is partnering with regional agencies, businesses, and community organizations to commemorate the 100th anniversary of Anacostia Park and the continued progress in restoring the Anacostia River watershed;
 Whereas, in 1987, the District of Columbia joined Montgomery County, Prince George’s County, and the State of Maryland in a formal agreement to participate in the restoration of the Anacostia River watershed;
 Whereas the Council of the District of Columbia, the County Council of Prince George’s County, and the County Council of Montgomery County have enacted, or are currently reviewing, similar resolutions commemorating the Anacostia River watershed;
 Whereas the Anacostia River watershed and the Washington metropolitan area benefit from significant infrastructure and development investments by the public and private sectors, including the District of Columbia Water and Sewer Authority’s Clean Rivers Project and stadiums for the Washington Nationals and D.C. United;
 Whereas Congress passed the Southeast Federal Center Public-Private Development Act of 2000 (Public Law 106–407) and a bill to promote the development of the Southwest waterfront (Public Law 112–143), which, together, are enabling millions of square feet of mixed-use development, including offices, apartments, condos, hotels, and retail, on the Southeast and Southwest waterfronts in the District of Columbia while assisting in the cleanup of surrounding waterways;
 Whereas Congress passed the Federal and District of Columbia Government Real Property Act of 2006 (Public Law 109–396), which provided for the transfer of real property between the Federal and the District of Columbia Governments to facilitate the redevelopment of such property, including land along the Anacostia River;
 Whereas Congress passed the Kingman and Heritage Islands Act of 2010 (Public Law 111–328), which expanded the allowable uses for Kingman and Heritage Islands by the District of Columbia to include recreational, environmental, or educational purposes in accordance with the Anacostia Waterfront Framework Plan and the Comprehensive Plan;
 Whereas Congress passed the Water Resources Development Act of 2007 (Public Law 110–114), which required the Secretary of the Army, in coordination with the Mayor of the District of Columbia, the Governor of Maryland, the county executives of Montgomery County and Prince George's County, Maryland, and other interested entities, to develop a 10-year comprehensive action plan to provide for the restoration and protection of the ecological integrity of the Anacostia River and its tributaries;
 Whereas, in July 2018, the Washington Nationals will host the Major League Baseball All-Star Game and related events at Nationals Park on the banks of the Anacostia River;
 Whereas, in 2018, D.C. United will open a new soccer stadium a short distance from the Anacostia River;
 Whereas, in 2018, the District of Columbia Department of Energy and Environment will release its Feasibility Study Report for the Anacostia River Sediment Project, which will evaluate potential actions for the remediation of toxic chemicals in and along the Anacostia River;
 Whereas the District of Columbia Water and Sewer Authority began operations of the Anacostia River Tunnel in 2018, which, along with the Blue Plains Tunnel at Poplar Point, is expected to reduce combined sewer overflows into the Anacostia River by over 80 percent and improve the water quality of the river;
 Whereas thanks in large part to policies adopted by the District of Columbia government and challenging work undertaken by many local private-sector partners, the water quality of the Anacostia River has improved markedly in recent years; and
 Whereas 2018 will be the 50th anniversary of the National Park Service’s Summer in the Parks program for the District of Columbia, including a popular concert series in Fort Dupont Park, and the first year of operations since the National Park Service’s selection of an Anacostia Park management plan in 2017: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of the Year of the Anacostia;
 (2)urges the National Park Service to reasonably and appropriately commit to implementing a plan of action to make its holdings in the Anacostia River watershed into a signature urban park;
 (3)urges the Anacostia Watershed Restoration Partnership to continue efforts to enhance and reinforce Washington metropolitan areas cooperation to improve water quality; and
 (4)urges the Anacostia Watershed Restoration Partnership and the National Park Service to continue efforts to improve environmental justice via sustainable and programmatic development practices, including efforts to equitably enrich the civic and economic value of the communities surrounding the Anacostia River, and the resilience and physical well-being of residents in those communities.
			